Filed 7/11/14 P. v. Leisure CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)




THE PEOPLE,                                                                                  C072770

                   Plaintiff and Respondent,                                      (Super. Ct. No. 12F052B)

         v.

VALERIE LYNN LEISURE,

                   Defendant and Appellant.




         A jury found defendant Valerie Lynn Leisure guilty of possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)), possession of a firearm by a
felon (Pen. Code, § 29800, subd. (a)(1)), possession of ammunition by a felon (Pen.
Code, § 30305, subd. (a)(1)), and possession of controlled substance paraphernalia.
(Health & Saf. Code, § 11364, subd. (a).) The firearms and ammunition were discovered
in a motor home parked next to the shed in which she was living.




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       In February 2012, sheriff’s deputies served a search warrant for codefendant
Charles French at 1883 Morgan Hill Road in Trinity County. The property, consisting of
approximately 10 acres, belonged to French’s sister, Tasha Camarena. Camarena lived in
a trailer on the upper section of the property, and defendant and French lived in a
converted shed or garage in the lower part of the property. Next to the shed on the lower
section was a pad where a house had been before it burned down, and several trailers,
cars, and a yellow Dodge van-style motor home and an SUV. Officers found a woman
named Julie Woolum living in one of the trailers. Woolum was arrested on an
outstanding warrant.
       Defendant was in the converted shed when the officers arrived. Inside this
residence, officers found a small amount of methamphetamine, one glass
methamphetamine pipe, and another glass methamphetamine pipe that was stuck inside a
marijuana pipe. The methamphetamine was located inside a cigarette case etched with
the word “Dink” or “Dinky.” Dinky was French’s nickname.
       One of the officers asked defendant where to find the keys to the Dodge. She
directed him to them, and he retrieved them. The keys to the Dodge van had French’s
initials (CF) engraved on them. After locating the keys to the Dodge van, officers
searched it, and found nine firearms, an assortment of ammunition matching the type of
firearms found, and a large Rubbermaid tote containing packaged marijuana. A pellet
gun was also removed from the van, which defendant identified as being hers. There was
also some paperwork in the Dodge addressed to French. It was dated approximately a
year and a half prior to the search. Defendant appeared familiar with some of the
weapons found in the Dodge, and knew they were in the vehicle. She appeared surprised
that some of the other guns were there. She said she was surprised at the marijuana
because she said French did not smoke marijuana. French testified he had never seen any



                                             2
of the firearms found in the Dodge, never seen the ammunition, and never seen the
marijuana.
       French was not on the property when the officers searched. He received a text
message shortly before the search, indicating “cops on the way.” He left without saying
where he was going.
       Officer Omar Brown testified that he had previously served a search warrant at the
property in 2007. At that time defendant and French had been living together at the
house on the property before it burned down.
       The jury found defendant guilty of: count 1, possession of a controlled substance
(methamphetamine); count 2, possession of a firearm, having been convicted of a felony;
count 3, possession of ammunition, having been convicted of a felony; and count 4,
possession of controlled substance paraphernalia, a misdemeanor. The trial court
suspended defendant’s sentence and placed her on probation for a term of three years,
with 180 days in county jail.
       Defendant’s probation was revoked when she failed to report to the county jail to
schedule her jail time and failed to report to her probation officer.
                                       DISCUSSION
       Defendant’s sole contention on appeal is there was not substantial evidence to
support her convictions for being a felon in possession of firearms and ammunition. In
particular, she argues there was insufficient evidence that she knowingly and
intentionally possessed the firearms and ammunition.
       “On appeal, we review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial evidence--that is, evidence
that is reasonable, credible, and of solid value--from which a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt. [Citations.] In cases in which
the People rely primarily on circumstantial evidence, the standard of review is the same.”
(People v. Thomas (1992) 2 Cal.4th 489, 514.)

                                              3
       Criminal liability for possession may be based upon either actual or constructive
possession. (People v. Thomas (2012) 53 Cal.4th 1276, 1284.) Actual or constructive
possession includes the right to exercise dominion and control over the object, or the
right to exercise dominion and control over the place where the object is found. (People
v. Busch (2010) 187 Cal.App.4th 150, 161.) Possession need not be exclusive, but may
be shared with others. (Ibid.)
       There were sufficient facts from which the jury could have drawn an inference that
defendant exercised dominion and control over the weapons and ammunition, or the right
to exercise dominion and control over the contents of the Dodge where the weapons and
ammunition were found. These facts are: (1) she admitted the pellet gun was hers, and it
was found with the other guns; (2) she knew where the key to the Dodge was kept; (3)
she was familiar with at least one of the other firearms found in the Dodge; (4) she had
been living on the property with French since at least 2007, and there was evidence she
had lived with French on and off since 1993.
       All of these facts, taken together, were sufficient to justify the jury’s finding that
defendant had the right to exercise dominion and control over the weapons and
ammunition, or the right to exercise dominion and control over the Dodge where they
were found.
       The same facts were sufficient to justify the jury’s finding that defendant knew the
weapons and ammunition were in the Dodge. In addition, Officer Brown testified it was
his impression in observing her during the search that she knew the guns were in the
Dodge, even though she told him she was not allowed in it. The jury was entitled to
disbelieve defendant’s testimony on her own behalf that she had never seen guns or
ammunition in the Dodge, and that she was not allowed to go inside it. The jury was also
entitled to disbelieve defendant’s testimony that she had an aversion to guns, especially in
light of her testimony that she was a very good shot and could outshoot her brothers.



                                              4
                                    DISPOSITION
     The judgment is affirmed.


                                        BLEASE    , Acting P. J.


We concur:


        MAURO                    , J.


        DUARTE                   , J.




                                         5